Citation Nr: 0948148	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-36 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1966 to November 1968, with service in the 
Republic of Vietnam from February 1968 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for PTSD. 

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in Montgomery, Alabama in 
October 2009 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.

The Board finds it important to acknowledge that the Veteran 
describes experiencing various psychiatric symptoms for which 
he appears to desire treatment; however, the record does not 
show that the Veteran is currently receiving any mental 
health treatment from VA or any other source.  Testimony 
provided before the undersigned seems to indicate that the 
Veteran may not be aware of the treatment options available 
to him regardless of the outcome of this claim for 
compensation.  Thus, the Veteran is encouraged to contact his 
service representative or his local VA office to determine 
what mental health treatment options may be available to him 
if treatment is desired.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional notification 
is required before the issue on appeal is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets this delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Specifically, it appears as though the Veteran has not 
received sufficient notice with respect to the issue on 
appeal as required by the Veterans Claims Assistance Act of 
2000 (VCAA).  In his January 2007 Notice of Disagreement he 
states that he did not receive the notification letter and 
PTSD questionnaire referred to in the February 2006 rating 
decision denying the instant claim.  While a presumption of 
regularity generally applies to government process, such as 
the receipt of mail sent by VA that is documented in the 
claims file, the Board finds this Veteran's assertion that he 
did not receive the notice letter in question to be credible.  
See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  Even if 
the November 2005 notice letter were received, it is not 
compliant with recent case law that requires notice of the 
process by which disability ratings and effective dates are 
established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, corrective notice is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide notice of 
the information and evidence necessary to 
substantiate his claim for service 
connection for a psychiatric disorder, to 
include PTSD.  Such notification should 
describe the process by which disability 
ratings and effective dates are 
established and include all pertinent 
enclosures, to include a PTSD stressor 
questionnaire or VA Form 21-0781. 

2.  The RO/AMC shall request that the 
Veteran provide specific information, 
including dates, locations, names of 
other persons involved, units involved 
etc., relating to his claimed inservice 
stressors.  The Veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Specifically, the Veteran 
should be advised that he should provide 
buddy statements or other corroborating 
evidence that may support his claimed 
service stressors.  The Veteran should be 
afforded an opportunity to submit and/or 
identify any alternate available sources 
that may provide credible support 
regarding his claimed stressors.

3.  Thereafter, the RO/AMC shall prepare 
a summary of all of the claimed 
stressors.  The summary should include as 
much detailed information as possible 
regarding each alleged event.  The 
summary, together with a copy of the 
Veteran's DD Form 214, and all other 
necessary documents, including a copy of 
the Veteran's service personnel file 
should be sent to the United States Army 
and Joint Services Records Research 
Center (JSRRC).  The JSRRC, or any other 
appropriate federal archive, should be 
requested to provide the Veteran's unit 
history for the identified time period 
associated with his asserted stressful 
event.  Any additional information that 
might corroborate the Veteran's alleged 
stressors should also be requested.  If 
unable to corroborate any of the 
Veteran's stressors, the Veteran should 
be informed of the results of the 
requests for information about the 
stressors.

4.  The RO/AMC shall then make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to any stressors in 
service, and if so, the nature of the 
stressors.

5.  If it is determined that the Veteran 
was exposed to stressors in service, the 
RO/AMC shall arrange for the Veteran to 
be accorded a VA psychiatric examination. 
The entire claims file including a copy 
of this Remand  must be made available to 
and reviewed by the examiner prior to the 
examination.  The RO/AMC shall specify 
for the examiner the stressor or 
stressors that it has determined to be 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
Veteran has PTSD as a result of exposure 
to a stressor in service. The examiner 
should address the following:

(a)  Review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the Veteran's 
psychiatric status and provide diagnoses 
of all current psychiatric disorders, to 
include whether the Veteran has PTSD.  
The review should include the Veteran's 
service medical records.

(b)  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the agency of 
original jurisdiction (AOJ) was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the AOJ and found to be 
sufficient to produce PTSD by the 
examiner.

(c)  If the Veteran has a diagnosis of a 
different psychiatric disorder, the 
examiner is requested to opine whether it 
is at least as likely as not that such 
disorder was incurred in or aggravated by 
service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any 
opinions expressed must be accompanied 
by a complete rationale.

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

7.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

